                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 7f ( LP CJ  /J

 SCOTTSDALE INSURANCE COMPANY,
 ONE TEAM RESTORATION, INC.,
 NAUTILIS REAL TY LIMITED
 PARTNERSHIP AND DNA
 CONTRACTING and WATERPROOFING,
 LLC,
                                                                 No. 19-CV-7294 (RA)
                              Plaintiffs,
                                                                         ORDER
                         V.

 ACCEPTANCE INDEMNITY INSURANCE
 COMPANY,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         No later than April 6, 2020, the parties shall jointly submit a letter updating the Court as

to the status of the case, including the status of the limited discovery discussed at today's

conference and whether the potential conflict issues have been resolved.

SO ORDERED.

Dated:      February 6, 2020
            New York, New York
